DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed September 30, 2022.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 5-6, 9-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Silva reference in view of the Byun reference (Korean Reference No. 2004/0072990).
5.	Regarding claim 1, the Silva reference discloses:
a thermal cracker (FIG. 1), comprising: 
a high pressure fuel pump [Paragraph 0059—mixing may take place before or after pressurizing the fuel to the final injection pressure desired (implicitly with a high pressure fuel pump to reach the high pressures of fuel injection)]; 
a chamber (22) with a heat source (FIG. 1—exhaust in (Tin)), said chamber configured to receive fuel (FIG. 1—SM Fuel Cold) from said high pressure fuel pump (implicit); 
supercritical fluid formed in said chamber [Paragraph 0020]; and 
a vapor accumulation tank (26), configured to receive supercritical fluid from said chamber (FIG. 1).
The Silva reference discloses the invention as essentially claimed.  However, the Silva reference fails to disclose receiving fluid via a pressure reducing regulator.
	The Byun reference teaches it is conventional in the art of regulating supercritical fluid to provide as taught in the [Abstract] a pressure reducing regulator [Abstract].  Such configurations/structures would allow reducing the supercritical fluid [Abstract].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the thermal cracker of the Silva reference, such that the 
thermal cracker further includes fluid via a pressure reducing regulator, as clearly suggested and taught by the Byun reference, in order to allow reducing the supercritical fluid [Abstract].  
6.	Regarding claim 2, the Silva reference fails to disclose:
a safety check valve.
The examiner takes Official Notice that it is well known in the art of fluid management to use a safety check valve to control fluid flow.  
7.	Regarding claim 3, the Silva reference fails to disclose:
wherein said safety check valve is one way.
The examiner takes Official Notice that it is well known in the art of fluid management to use a one way safety check valve to control fluid flow.
8.	Regarding claim 5, the Silva reference further discloses:
wherein said heat source is waste heat (FIG. 1).
9.	Regarding claim 6, the Silva reference fails to disclose:
at least one catalyst.
The examiner takes Official Notice that it is well known in the art to use catalysts for the purpose of treating fluid flows.  
10.	Regarding claim 9, the Silva reference further discloses:
wherein said heat source is waste heat (FIG. 1).
11.	Regarding claim 10, the Silva reference fails to disclose:
at least one catalyst.
The examiner takes Official Notice that it is well known in the art to use catalysts for the purpose of treating fluid flows.
12.	Regarding claim 12, the Silva reference further discloses:
wherein said heat source is waste heat (FIG. 1).
13.	Regarding claim 13, the Silva reference fails to disclose:
at least one catalyst.
	The examiner takes Official Notice that it is well known in the art to use catalysts for the purpose of treating fluid flows.
14.	Regarding claim 14, the Silva reference further discloses:
wherein said heat source is waste heat (FIG. 1).  
15.	Regarding claim 15, the Silva reference fails to disclose:
at least one catalyst.
	The examiner takes Official Notice that it is well known in the art to use catalysts for the purpose of treating fluid flows.
16.	Regarding claim 16, the Silva reference fails to disclose:
at least one catalyst.
	The examiner takes Official Notice that it is well known in the art to use catalysts for the purpose of treating fluid flows.
17.	Regarding claim 17, the Silva reference fails to disclose:
a fuel preheater.
	The examiner takes Official Notice that it is well known in the art to use a fuel preheater for the purpose of heating up fuel.  
18.	Regarding claim 18, the Silva reference fails to disclose:
a hydrosonic bubble cavitation pump configured to pressurize and heat said fuel into said supercritical fluid.
	The examiner takes Official Notice that it is well known in the art to use bubble cavitation pumps for the purpose of heating up liquid (See for instance CN 102159797).  
19.	Regarding claim 19, the Silva reference further discloses:
wherein said component (FIG. 1) is configured to consistently feed said supercritical fluid to said vapor accumulation tank (26).
	The Silva reference fails to disclose that the component is a pressure reducing regulator.  
The Byun reference teaches it is conventional in the art of regulating supercritical fluid to provide as taught in the [Abstract] a pressure reducing regulator [Abstract].  Such configurations/structures would allow reducing the supercritical fluid [Abstract].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the thermal cracker of the Silva reference, such that the thermal cracker further includes fluid via a pressure reducing regulator, as clearly suggested and taught by the Byun reference, in order to allow reducing the supercritical fluid [Abstract]. 
20.	Claim(s) 4, 7, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Silva reference in view of the Byun reference further in view of the Long reference (US Patent No. 1,970,010).  
21.	Regarding claim 4, the Silva reference fails to disclose:
wherein said chamber is a tube.
	The Long reference teaches it is conventional in the art of fluid management to provide as taught in (Page 2, Column 1, line 74) wherein said chamber is a tube (Page 2, Column 1, line 74).  Such configurations/structures would allow an anti-vacuum to be created in the fuel heater tube (Page 2, Column 1, line 74).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the thermal cracker of the Silva reference, such that the thermal cracker further includes wherein said chamber is a tube, as clearly suggested and taught by the Long reference, in order to allow an anti-vacuum to be created in the fuel heater tube (Page 2, Column 1, line 74).
22.	Regarding claim 7, the Silva reference fails to disclose:
wherein said chamber is a tube.
	The Long reference teaches it is conventional in the art of fluid management to provide as taught in (Page 2, Column 1, line 74) wherein said chamber is a tube (Page 2, Column 1, line 74).  Such configurations/structures would allow an anti-vacuum to be created in the fuel heater tube (Page 2, Column 1, line 74).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the thermal cracker of the Silva reference, such that the thermal cracker further includes wherein said chamber is a tube, as clearly suggested and taught by the Long reference, in order to allow an anti-vacuum to be created in the fuel heater tube (Page 2, Column 1, line 74).  
23.	Regarding claim 11, the Silva reference fails to disclose:
wherein said chamber is a tube.
	The Long reference teaches it is conventional in the art of fluid management to provide as taught in (Page 2, Column 1, line 74) wherein said chamber is a tube (Page 2, Column 1, line 74).  Such configurations/structures would allow an anti-vacuum to be created in the fuel heater tube (Page 2, Column 1, line 74).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the thermal cracker of the Silva reference, such that the thermal cracker further includes wherein said chamber is a tube, as clearly suggested and 
taught by the Long reference, in order to allow an anti-vacuum to be created in the fuel heater tube (Page 2, Column 1, line 74).  
24.	Regarding claim 20, the Silva reference further discloses:
wherein said heat source is waste heat (FIG. 1); wherein said component (FIG. 1) is configured to consistently feed said supercritical fluid to said vapor accumulation tank (26).
The examiner takes Official Notice that a safety check valve; wherein said safety check valve is one way; further comprising at least one catalyst; further comprising a fuel preheater; further comprising a hydrosonic bubble cavitation pump configured to pressurize and heat said fuel into said supercritical fluid are all well known devices used for the purpose of controlling fluid flow, treating fluid flow, heating fuel, and using cavitation bubbles to heat a liquid.  
The Silva reference fails to disclose that the component is a pressure reducing regulator and wherein said chamber is a tube.  
The Byun reference teaches it is conventional in the art of regulating supercritical fluid to provide as taught in the [Abstract] a pressure reducing regulator [Abstract].  Such configurations/structures would allow reducing the supercritical fluid [Abstract].
The combination of the Silva reference and the Byun reference teach the invention as essentially claimed.  However, the modified Silva reference fails to disclose wherein said chamber is a tube.   
 	The Long reference teaches it is conventional in the art of fluid management to provide as taught in (Page 2, Column 1, line 74) wherein said chamber is a tube (Page 2, Column 1, line 74).  Such configurations/structures would allow an anti-vacuum to be created in the fuel heater tube (Page 2, Column 1, line 74).   
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the thermal cracker of the Silva reference, such that the thermal cracker further includes fluid via a pressure reducing regulator, as clearly suggested and taught by the Byun reference and the Long reference, in order to allow reducing the 
supercritical fluid [Abstract] and an anti-vacuum to be created in the fuel heater tube (Page, Column 1, line 74).  
Response to Arguments
25.	This previous claim appeared to be a token claim.  The new set of claims presented in this Amendment are rejected as detailed above.  As the amendments to the claims are disclosed and taught by the cited references the rejection is made final.  
Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747